Citation Nr: 9917329	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  96-45 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for paravertebral 
fibromyositis with mid-back pain, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1985 to July 
1987.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1994 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appellant's claim of entitlement to service connection 
for depression secondary to her service-connected back 
disability, raised in March 1999, is referred to the RO for 
appropriate development.


REMAND

The appellant was treated as a VA outpatient from October 
1987 to October 1992 for back pain.

Private medical records from Ryder Memorial Hospital indicate 
that the appellant was treated for cervical and back pain 
from December 1990 to October 1998.

At a December 1993 VA examination, the appellant complained 
of chronic low back pain since 1985 when she fell downstairs.  
She stated that the pain worsened in mid-1991.  The appellant 
reported that the pain was exacerbated by carrying heavy 
objects such as was required by her occupation as mail 
carrier.

The examiner observed full active range of motion of lower 
extremities with pain on extension of the spine.  The 
appellant had exquisite tenderness on both sacroiliac joins 
and both sciatic muscles.  An X-ray examination revealed 
decreased spaces in L4-L5 spinal vertebra.

The diagnoses were bilateral sacroiliitis and lumbosacral 
myositis.  A computed tomography [CT] scan revealed minimal 
sclerotic changes of the apophyseal joints at the L5-S1 level 
but was otherwise normal.

At a February 1996 VA spine examination, the appellant 
reported a history of a back injury after a fall from stairs 
in 1985 during basic training.  The appellant complained of 
low back pain with radiation to mid back and cervical area 
with a needle sensation in the coccyx and numbness of the 
hands and legs.

The examiner noted a fixed deformity of the back with a 
dorsal kyphosis.  There was evidence of severe muscle spasms 
on cervical, dorsal, and lumbar paravertebral muscles and 
both trapezius muscles.  The appellant had fibrotic nodules 
upon palpation.

The appellant was able to flex her lumbar spine forward to 75 
degrees, extend backwards to 20 degrees, flex laterally 30 
degrees bilaterally, and rotate 35 degrees bilaterally.  The 
examiner noted that the appellant had exquisite pain 
objectively on all movements of the lumbar spine.

The diagnoses were lumbar paravertebral myositis with 
clinical right L5, L4, and S1 lumbar radiculopathy; 
cervicodorsal paravertebral myositis and bilateral trapezius 
myositis; clinical left C6-C7 cervical radiculopathy; 
degenerative joint disease of L5-S1 of apophyseal joints by 
computed tomography [CT] scan done in December 1993; and 
bilateral sacroiliitis by CT scan of the pelvis done in 
January 1990.

A May 1996 VA magnetic resonance imaging scan [MRI] of the 
appellant's lumbar spine was normal.

In June 1996 a VA physician reviewed the appellant's claims 
folder and opined that there was no basis to relate the 
appellant's cervical disc and cervical and lumbar 
radiculopathies to the appellant's service-connected mid-back 
pain.  The examiner indicated that sacroiliitis and 
degenerative joint disease of the L5-S1 apophyseal joints 
were related to the natural process of aging.

Medical records from Luis Faura Clavell indicate that he 
treated the appellant from July 1997 to February 1999.  In 
February 1999 he diagnosed the appellant with proximal nerve 
root compression at the left lumbar four and lumbar five 
levels (radiculopathy).

Private medical records from Luis Marchan, M.D., indicate 
that an October 1997 X-ray examination of the appellant's 
lumbosacral spine revealed mild narrowing of the L5-S1 
interspace posteriorly, which suggested discogenic disease at 
L5-S1, and subtotal straightening of the lumbar lordosis.

A January 1998 X-ray examination by Dr. Marchan of the 
appellant's dorsal spine revealed spondylotic changes.  Spina 
bifida occulta was seen at D11.  An upper dorsal 
dextroscoliosis was seen.  The paravertebral soft tissues 
presented no abnormality.

Private medical records from Nydia Brugueras, M.D., indicate 
that she treated the appellant from May 1997 to February 
1999.

The appellant has a myriad of back disabilities.  Although 
the RO requested prudently in June 1996 a VA examiner to 
determine which diagnoses of the appellant's disabilities 
related to her service-connected disability, the record 
remains inadequate to evaluate the appellant service-
connected disability.  In June 1996 the VA examiner 
determined which diagnoses did not relate to the appellant's 
service-connected paravertebral fibromyositis with mid-back 
pain; however, the examiner did not state which of the 
appellant's symptoms did relate her service-connected 
disability.

Accordingly, this case is REMANDED for the following 
additional development:

1.  The RO should schedule a 
comprehensive VA orthopedic examination 
specifically to determine the nature and 
severity of the appellant's service-
connected paravertebral fibromyositis 
with mid-back pain.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished, to include x-rays of the 
spine.  The physician should be 
specifically requested to proffer an 
opinion as to which of the appellant's 
symptoms stem from the appellant's 
service-connected paravertebral 
fibromyositis with mid-back pain.  If the 
examiner is unable to determine that a 
symptom is unrelated to the appellant's 
service-connected disability, the 
examiner should so state.

In that the examination is to be 
conducted for compensation rather than 
for treatment purposes, the specialist 
should be advised to address the 
functional impairment of the appellant's 
back disability in connection with the 
criteria set forth by the Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, 
and to conduct range of motion (ROM) 
testing.  To this end, the examiner 
should particularly address the degree of 
severity and medical findings which 
specifically correspond to the criteria 
listed in the Rating Schedule for the 
service-connected back disorder.  The 
report should list all subjective 
complaints and objective findings in 
detail, particularly findings concerning 
any neurological manifestation, and the 
exact ROM of the back.  The ROM should be 
set forth in degrees, and the report 
should include information as to what is 
considered "normal" range of motion.  
The examiner should further address the 
extent of functional impairment 
attributable to any reported pain.  In 
this regard, the examiner should 
specifically indicate whether there is 
any pain and whether there is likely to 
be additional impairment of the back 
caused by any of the following: (1) pain 
on use, including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner should describe whether any 
existing pain significantly limits 
functional mobility of the spine during 
flare-ups or when the segment of the 
spine is repeatedly used.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§ 4.40 (1998) (functional loss may be due 
to pain, supported by adequate 
pathology).

The factors upon which the opinions are 
based as well as all pertinent 
symptomatology and medical findings must 
be set forth in detail.  The report of 
the examination, including the reports of 
all completed tests or special studies, 
should thereafter be associated with the 
veteran's claims folder.  The appellant's 
complete claims folder and a copy of this 
remand must be made available to the 
examiner prior to the actual physical 
examination of the appellant to 
facilitate a thorough, longitudinal 
review of the evidence, and the examiner 
should indicate in the examination report 
that he or she has reviewed the claims 
folder.  The examiner should provide full 
rationale for the opinions expressed.

2.  The RO should review the claims 
folder and ensure that the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies or fully detailed descriptions of 
all pathology or adequate responses to 
the specific opinions requested, it is 
incumbent upon the rating board to return 
the report to the physician as inadequate 
for rating purposes.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

3.  After completion of the above, the RO 
should readjudicate the claim presently 
certified for appeal with consideration 
given to all of the evidence of record, 
including any additional medical evidence 
obtained pursuant to this remand.  
Finally, the RO should consider carefully 
and with heightened mindfulness the 
benefit of the doubt rule.  38 U.S.C.A. 
§ 5107(b).  If the evidence is not in 
equipoise, the RO should explain why.  
See Cartwright v. Derwinski, 2 Vet. App. 
24, 26 (1991).

4.  While this case is in remand status, 
the appellant and her representative may 
submit additional evidence and argument 
on the appealed issue.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

Thereafter, if the decision with respect to the claim remains 
adverse to the appellant, she and her representative should 
be furnished with a supplemental statement of the case and 
afforded a reasonable period of time within which to respond 
thereto.

Then, the claims folder should be returned to the Board 
for further appellate consideration.  The appellant 
need take no action until she is so informed.  The 
purpose of this REMAND is to obtain additional 
information and to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


